Citation Nr: 9929471	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-02 8440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for frequent nose 
bleeds.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for residuals of a 
right ankle sprain.

4.  Entitlement to service connection for headaches.

5.  Entitlement to a compensable disability rating for left 
ankle sprain.


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to 
December 1996.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

In an August 1997 statement, the veteran reported that he was 
also seeking service connection for loss of consciousness, 
black-out spells, passing out, blurred vision, and memory 
loss as secondary to his 1995 motor vehicle accident.  He 
also wanted service connection for a low back disability, 
gastritis, dizziness as secondary to hypertension, a painful 
rash, a left testicle condition, and a right hand condition.  
The veteran was thereafter scheduled for examinations for 
disability evaluation purposes in late 1997.  The veteran 
failed to report for the scheduled examinations.  In a 
September 1998 statement, the veteran's representative 
indicated that the veteran was seeking an increased rating 
for his service-connected hypertension.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  No competent medical evidence is on file which shows that 
the veteran experiences nose bleeds due to disease or injury 
that was incurred in or aggravated by his period of active 
duty.

2.  No competent medical evidence is on file which shows that 
the veteran has a current hearing loss disability pursuant to 
VA regulation.

3.  No competent medical evidence is on file which shows that 
the veteran has any current residuals from his in-service 
right ankle sprain.

4.  No competent medical evidence is on file which shows that 
the veteran has an existing chronic headache disorder.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
frequent nose bleeds is not well grounded.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.310(a) (1998).

2.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.385.

3.  The claim of entitlement to service connection for 
residuals of a right ankle sprain is not well grounded.  38 
U.S.C.A. § 5107(a).

4.  The claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. § 5107(a)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria: Service Connection.  Service connection may 
be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

I.  Nose Bleeds

Background.  The veteran's nose was clinically evaluated as 
normal on his May 1994 enlistment examination.  At the time, 
the veteran reported that he had never experienced ear, nose, 
or throat trouble.  The veteran's service medical records 
show no treatment for nose bleeds during his period of active 
duty.  On his July 1996 "Chapter 18," examination, the 
veteran's nose was clinically evaluated as normal.  
Additionally, the veteran reported that he had never 
experienced ear, nose, or throat trouble.  

In a January 1997 rating decision, the RO denied service 
connection for frequent nose bleeds as not well grounded.  
The RO found that there was no evidence of treatment for 
frequent nose bleeds in the service medical records.  The RO 
stated that in order to establish a well-grounded claim, it 
was necessary to submit evidence which demonstrated that the 
claimed condition was incurred in or aggravated by military 
service.

Computer generated sheets are on file which indicate that the 
veteran was scheduled to undergo various VA medical 
examinations in November 1997, but that these examinations 
were canceled due to the veteran's failure to appear.

In a September 1998 statement, the veteran's representative 
noted that the evidence on file did not indicate that the 
veteran was informed of the scheduled VA examinations.  
Furthermore, the representative indicated that the veteran 
had frequent nose bleeds as a result of his service-
connection hypertension.  Since both were related to the 
cardiovascular system, the representative contended that it 
was beyond the expertise of the RO to determine if there was 
or was not a relationship between the two conditions.  
Therefore, the representative contended that the issue should 
be remanded for a medical examination and opinion.


Analysis.  As stated above, the veteran's representative has 
indicated that there is a relationship between the veteran's 
frequent nose bleeds and his service-connected hypertension.  
The Board notes that, in addition to the rules of service 
connection stated above, service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1998). 

In the instant case, the Board finds that the claim of 
entitlement to service connection for nose bleeds is not well 
grounded.  

Initially, the Board finds that the test for well 
groundedness, as outlined by Savage, supra, does not apply in 
the instant case.  While the veteran, as a lay person, is 
competent to testify that he has experienced frequent nose 
bleeds, competent medical evidence is necessary in order to 
determine whether these nose bleeds are caused by a chronic 
condition that was incurred in or aggravated by the veteran's 
period of active service.  Therefore, competent medical 
evidence is necessary in order to well ground the veteran's 
claim.  See Grottveit at 93; see also Savage v. Gober, 10 
Vet. App. 488, 495-497 (1997) (where the disability is of the 
type as to which lay observation is not competent to identify 
its existence, medical evidence, and not simply a showing of 
continuity of symptoms, is needed to provide a nexus between 
the veteran's in-service symptoms and the currently diagnosed 
disabilities).

No competent medical evidence is on file which shows that the 
veteran has nose bleeds as a result of a chronic medical 
condition that was incurred in or aggravated by his period of 
active service.  In fact, the only evidence to support such a 
conclusion are the contentions of the veteran, as well as the 
representative's contention that the veteran has frequent 
nose bleeds because of his service-connected hypertension.  
Nothing on file shows that either of them has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, these contentions cannot 
well ground the claim.  Grottveit at 93; Caluza at 504.

For the reasons stated above, the Board finds that the claim 
is not well grounded and must be denied.  See Caluza at 506.  
As the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

II.  Hearing Loss

Background.  The veteran's ears were clinically evaluated as 
normal on his May 1994 enlistment examination.  Further, the 
veteran reported that he had never experienced hearing loss.  
At that time, audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
--
10
10
5
10
LEFT
15
--
10
15
10
20

The veteran's service medical records show diagnosis of 
hearing loss during his period of active duty.  However, in 
April 1995 the veteran sought medical treatment for head, 
neck, and shoulder injuries following a motor vehicle 
accident.  He also stated that he felt like he had fluid in 
his right ear.  In November 1996 the veteran sought medical 
treatment for a throbbing ear ache in both ears of three days 
duration.  At that time, it was noted that the ear ache began 
after the veteran was given a flu shot.  On his July 1996 
"Chapter 18" examination, the veteran's ears were 
clinically evaluated as normal.  However, the veteran 
reported that he had experienced hearing loss.  Specifically, 
he stated that he experienced slight hearing loss, and that 
he had served in the artillery.  At that time, audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
10
10
--
10
LEFT
20
5
5
15
5
20

The veteran's DD Form 214 lists his primary military 
specialty as that of a cannon crewmember.

Computer generated sheets are on file which indicate that the 
veteran was scheduled to undergo various VA medical 
examinations in November 1997, but that these examinations 
were canceled due to the veteran's failure to appear.

In a September 1998 statement, the veteran's representative 
noted that the evidence on file did not indicate that the 
veteran was informed of the scheduled VA examinations.  The 
representative also contended that the claim of service 
connection for hearing loss was well grounded.  Additionally, 
the representative contended that the denials were strictly 
administrative in nature.  Consequently, it was contended 
that the duty to assist was not met, and that the claim 
should be remanded for a thorough medical examination.


Legal Criteria.  In addition to the general rules of service 
connection noted above, the Board notes that service 
connection may also be established for certain diseases that 
were initially manifested, generally to a compensable degree 
of 10 percent or more, within a specified presumption period 
after separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307 (1998).  This presumption 
includes organic diseases of the nervous system such as 
sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Further, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels and that higher thresholds show some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  When audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 
5 Vet. App. at 160.  


Analysis.  The Board finds that the veteran's claim of 
service connection for hearing loss is not well grounded, 
because the evidence does not support a finding that the 
veteran currently has a hearing loss disability as defined by 
38 C.F.R. § 3.385.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. Brown, 3 
Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).  

Since the evidence does not show the veteran has a current 
hearing loss disability pursuant to VA regulations, then it 
is axiomatic that hearing loss was not present to a 
compensable degree of 10 percent within the first post-
service year.  Thus, the veteran is not entitled to service 
connection on a presumptive basis either.

As both the Caluza and Savage tests for well groundedness 
require medical evidence of a current disability, the Board 
finds that the veteran's claim is not well grounded and must 
be denied.  As the veteran has not submitted the evidence 
necessary for a well-grounded claim, a weighing of the merits 
of the claim is not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert, 
supra.

III.  Right Ankle Sprain

Background.  The veteran's feet and lower extremities were 
clinically evaluated as normal on his May 1994 enlistment 
examination.  In January 1995 the veteran sought medical 
treatment for pain in the right ankle when walking.  At that 
time, the veteran reported that he had been playing 
basketball the night before when he inverted his right ankle.  
It was initially believed that the veteran had a possible 
fracture.  However, it was noted that X-rays showed no 
fracture of the right ankle.  The veteran was ultimately 
assessed with grade I sprain of the right ankle, rule out 
fracture.  The service medical records show no subsequent 
treatment for right ankle problems during the veteran's 
period of active service.  On his July 1996 "Chapter 18" 
examination, the veteran's feet and lower extremities were 
clinically evaluated as normal.

In the January 1997 rating decision, the RO denied service 
connection for residuals of a right ankle sprain as not well 
grounded.  The RO noted that while the service medical 
records showed treatment for a right ankle sprain in January 
1995, they were negative for any recurrence or residuals.  
Additionally, the RO stated that in order to establish a 
well-grounded claim, it was necessary that the veteran 
provide evidence which demonstrated an actually disabling 
condition.

Computer generated sheets are on file which indicate that the 
veteran was scheduled to undergo various VA medical 
examinations in November 1997, but that these examinations 
were canceled due to the veteran's failure to appear.

In a September 1999 statement, the veteran's representative 
noted that the service medical records did show treatment for 
a right ankle sprain, and contended that the claim was well 
grounded.  The representative also noted that the evidence on 
file did not indicate that the veteran was informed of the 
scheduled VA examinations.  Additionally, the representative 
contended that the denials were strictly administrative in 
nature.  Consequently, it was contended that the duty to 
assist was not met, and that the claim should be remanded for 
a thorough medical examination.


Analysis.  In the instant case, the Board finds that the 
claim of entitlement to service connection for residuals of a 
right ankle sprain is not well grounded.  

While the evidence shows that the veteran sustained a right 
ankle sprain during his period of active duty, there is no 
competent medical evidence showing that he experiences any 
current residuals from this in-service injury.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer, supra; see also Rabideau, supra.

Although the veteran, as a lay person, is competent to 
testify to the right ankle pain he has experienced since his 
military service, he is not competent to testify to the fact 
that what he experienced in service and since service is the 
same condition.  See Clyburn v. West, 12 Vet. App. 296, 301 
(1999).  Thus, the test for well groundedness as outlined by 
Savage, supra, does not apply in the instant case.  
Furthermore, it is noted that both the Caluza and Savage 
tests for well groundedness require medical evidence of a 
current disability.  Since no such evidence is on file, the 
Board finds that the veteran's claim is not well grounded and 
must be denied.  

As the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert, supra.

IV.  Headaches

Background.  On his May 1994 Report of Medical History, the 
veteran stated that he had never experienced frequent or 
severe headache.  The service medical records show that the 
veteran was subsequently treated on numerous occasions for 
complaints of headaches.  In April 1995, the veteran 
sustained a head injury in a motor vehicle accident.  The 
veteran reported that he blacked out after hitting the right 
side of his head against the window, breaking the window.  
Examination of the head revealed three small scalp abrasions.  
Cerebellar examination was within normal limits.  On May 3, 
1995, the veteran complained of headaches, dizziness, and an 
episode of passing out.  Examination was normal.  On May 7, 
1995, the veteran complained of throwing up, diarrhea, slight 
runny nose, and slight headache.  He was assessed with viral 
gastritis.  On March 1, 1996, the veteran complained of a 
sore throat, headache, runny nose, cough, and diarrhea.  
Assessment was sinusitis.  On March 5, 1996, the veteran 
continued to complain of headaches and diarrhea.  On April 
22, 1996, he complained of sore throat, headache, and stuffy 
nose.  Assessment was pharyngitis.  On July 15, 1996, the 
veteran complained of hypertension, and daily headaches with 
some dizziness.  Records from July 17, 1996, note complaints 
of high blood pressure, frequent headaches over the past 
month with occasional episodes of dizziness.  On October 25, 
1996, the veteran complained of diarrhea, vomiting, nausea, 
cramps, hot and cold flashes, and a headache at posterior 
cranial.  Assessment was viral syndrome.  On October 28, 
1996, the veteran reported that he continued to experience 
diarrhea, headaches, and cramps in his stomach.  Assessment 
was acute gastroenteritis.  The veteran reported on his July 
1996 Report of Medical History that he had experienced 
frequent or severe headache since he began his active 
service.

In the January 1997 rating decision, the RO denied the claim 
of entitlement to service connection for headaches as not 
well grounded.  The RO noted that the service medical records 
showed headaches associated with other conditions such as 
dehydration, pharyngitis, viral gastritis, and upper 
respiratory infections.  Additionally, the RO stated that in 
order to establish a well-grounded claim, it was necessary 
that the veteran provide evidence which demonstrated an 
actually disabling condition.

Computer generated sheets are on file which indicate that the 
veteran was scheduled to undergo various VA medical 
examinations in November 1997, but that these examinations 
were canceled due to the veteran's failure to appear.

In a September 1999 statement, the veteran's representative 
contended that the service medical records indicated the 
onset and existence of a headache condition.  Further, the 
representative asserted that the claim of service connection 
for frequent headaches was well grounded.  The representative 
also noted that the evidence on file did not indicate that 
the veteran was informed of the scheduled VA examinations.  
Additionally, the representative contended that the denials 
were strictly administrative in nature.  Consequently, it was 
contended that the duty to assist was not met, and that the 
claim should be remanded for a thorough medical examination.


Analysis.  In the instant case, the Board finds that the 
claim of entitlement to service connection for headaches is 
not well grounded.

As an initial matter, the Board notes that the veteran, as a 
lay person, is competent to testify about the severity and 
frequency of the headaches he experienced during and after 
his period of active duty.  However, the veteran is not 
competent to state whether the headaches he experienced 
represented a symptom of some other disorder, such as 
sinusitis, pharyngitis, hypertension, etc., or a primary 
headache disorder, such as migraine headaches, vascular 
headaches, tension headaches, etc., or whether any such 
headache disorder constituted a chronic condition.  
Therefore, competent medical evidence is necessary in order 
to well ground the veteran's claim.  See Grottveit at 93; see 
also Savage at 495-497.

The Board acknowledges that the service medical records show 
that the veteran sought medical treatment for headaches on 
numerous occasions during his period of active duty.  
However, no competent medical evidence is on file which shows 
that the veteran's headaches represented a chronic headache 
disorder.  In fact, the service medical records clearly 
indicate that the veteran's headaches represented merely a 
symptom of other conditions.  No competent medical evidence 
has identified a chronic headache disorder either during 
service or since his release from service.  In the absence of 
competent evidence showing the presence of an existing 
chronic headache disorder, the veteran claim is not well 
grounded and must be denied.  See Caluza at 506.  As the 
veteran has not submitted the evidence necessary for a well-
grounded claim, a weighing of the merits of the claim is not 
warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert, supra.

The veteran's representative has contended that the veteran 
was not notified of the VA examinations scheduled in November 
1997, that this was a failure in the duty to assist, and that 
the various service connection claims should be remanded for 
a comprehensive examination.  The Board acknowledges that it 
is not clear from the evidence on file whether the veteran 
was properly notified of the scheduled examinations.  
Nevertheless, VA has no duty to assist the veteran in the 
absence of a well-grounded claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S.Ct. 2348 (1998); Meyer v. Brown, 9 Vet. App. 425 
(1996).  In fact, the Court's decision in Morton v. West, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam) made it 
clear that any such development would be contrary to the 
statutory provisions of 38 U.S.C.A. § 5107.  For the reasons 
stated above, the Board has determined that the veteran's 
various claims of service connection are not well grounded.  
Consequently, the Board has no authority to order additional 
development, to include a VA examination.

While VA has no duty to assist in the absence of a well-
grounded claim, VA may, dependent on the facts of the case, 
have a duty to notify the veteran of the evidence needed to 
support his claim.  38 U.S.C.A. § 5103; see also Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).  In the instant case, the 
Board finds that the RO has advised the veteran of the 
evidence necessary to well ground his claims, and the veteran 
has not indicated the existence of any pertinent evidence 
that has not already been obtained or requested that would 
well-ground any of his service connection claims.  McKnight 
v. Brown, 131 F.3d 1483 (Fed.Cir. 1997); Epps, supra.


ORDER

Entitlement to service connection for frequent nose bleeds is 
denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for residuals of a right 
ankle sprain is denied.

Entitlement to service connection for headaches is denied.


REMAND

The service medical records show that the veteran was treated 
for a left ankle sprain in August 1996, and was subsequently 
treated on numerous occasions for residuals and/or recurrence 
thereof.  

Service connection was granted for residuals of a left ankle 
sprain by the January 1997 rating decision.  The RO noted 
that the veteran continued to have chronic pain secondary to 
the sprain.  A noncompensable (zero percent) disability 
rating was assigned, effective December 13, 1996.

In his August 1997 Notice of Disagreement, the veteran 
stated, in part, that he disagreed with the decision 
regarding his left ankle.  The September 1997 Statement of 
the Case included the issue of entitlement to a compensable 
rating for residuals of a left ankle sprain in addition to 
the four service connection issues listed above.  In his 
January 1998 Substantive Appeal, the veteran stated that he 
wished to continue his appeal on the "five subject [issues] 
on appeal."  However, the issue of entitlement to a 
compensable rating for the residuals of a left ankle sprain 
was not listed in the February 1998 Supplemental Statement of 
the Case.

In view of the foregoing, the Board finds that the veteran 
has perfected a timely substantive appeal on the issue of 
entitlement to a compensable disability rating for residuals 
of a left ankle sprain.  See 38 C.F.R. §§ 20.200, 20.302.  
Furthermore, the Board finds that the veteran's claim that 
his service-connected left ankle is more severe than 
contemplated by the current evaluation is well grounded.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a statutory duty to assist the veteran in the 
development of his claim mandated by 38 U.S.C.A. § 5107(a).  
In the instant case, the Board finds that the duty to assist 
has not been fulfilled.

As stated above, computer generated sheets are on file which 
indicate that the veteran was scheduled to undergo various VA 
medical examinations in November 1997, but that these 
examinations were canceled due to the veteran's failure to 
appear.  However, the Board has acknowledged that it is not 
clear whether the veteran received adequate notice of these 
scheduled examinations.  Accordingly, the Board finds that 
the veteran should be provided with another opportunity to 
undergo a VA examination for disability purposes.  

The Board further notes that, in general, the degree of 
impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  As the instant case is an appeal from assignment of 
an initial rating, the concept of "staged ratings" is 
applicable.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for left ankle 
problems.  After securing the necessary 
release, the RO should obtain those 
records not already on file.

2.  The veteran should be afforded an 
examination to determine the nature and 
severity of his residuals of a left ankle 
sprain.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should comment on the manner and degree 
to which pain, weakened movement, excess 
fatigability, or incoordination 
attributable to the veteran's left ankle 
affects his ability to function.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  
Furthermore, the RO's decision should 
reflect consideration of the concept of 
"staged ratings" outlined in Fenderson v. 
West.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals






